MEMORANDUM **
Valdamero Quiroga-Zarate appeals the sentence imposed following his guilty plea to distribution of methamphetamine in violation of 21 U.S.C. § 841(a)(1). He contends that the waiver of appeal set forth in his plea agreement violated his right to due process because he could not knowingly and intelligently waive his right to appeal a sentence that had not yet been imposed. As Quiroga-Zarate acknowledges, this contention is foreclosed. See United States v. Cope, 527 F.3d 944, 949 (9th Cir.), cert. denied, — U.S. -, 129 S.Ct. 321, 172 L.Ed.2d 232 (2008).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.